EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Matthew Welker on August 15, 2022.

The application has been amended as follows: 

1. (CURRENTLY AMENDED) An irrigation-control apparatus comprising: a solenoid-valve actuator coupled to a solenoid valve via a wired connection, the solenoid-valve actuator is battery-powered and communicates wirelessly to a 5remote gateway; [[and]] the remote gateway communicates with the Internet, thereby enabling a user to remotely control fluid flow through the solenoid-valve; and software included in the solenoid-valve actuator is capable of enabling [[a]] the solenoid-valve actuator to automatically deactuate a wire-connected solenoid upon installation of batteries into 10the solenoid-valve actuator.  

2. (PREVIOUSLY PRESENTED) The irrigation-control apparatus of claim 1, wherein user- control of a solenoid-valve actuator is enabled by the following: a software application for a mobile device; 15the software application serves as a user-interface for communicating with a RESTful API (Application Programming Interface) backend the RESTful API (Application Programming Interface) backend communicates with a network server provided by a network service provider; the network service provider communicates with at least one gateway; and 20one or more gateways communicate wirelessly with at least one solenoid-valve actuator.  

3. (ORIGNAL) The irrigation-control apparatus of claim 1, wherein -2-the solenoid-valve actuator communicates wirelessly to a remote gateway via LoRaWAN.  

4. (CANCELED) 5  

5. (ORIGINAL) The irrigation-control apparatus of claim 1, wherein the software included in the solenoid-valve actuator is capable of regulating the sleep and wake intervals of a solenoid-valve actuator that, in turn, determine how often a solenoid-valve actuator communicates with the Internet.  

6. (PREVIOUSLY PRESENTED) An irrigation-control apparatus comprising: a solenoid-valve actuator coupled to a solenoid valve via a wired connection, the solenoid-valve actuator is battery-powered and communicates wirelessly to a 15remote gateway; the remote gateway communicates with the Internet, thereby enabling a user to remotely control fluid flow through the solenoid-valve; the solenoid-valve actuator communicates with the Internet on a less-than-one-minute interval for a specified duration after batteries are installed into the solenoid- 20valve actuator; and subsequently, the solenoid-valve actuator communicates with the Internet on a one- minute-or-greater interval.  
7. (ORIGINAL) The irrigation-control apparatus of claim 1, wherein the software included in the solenoid-valve actuator is capable of receiving and executing actuation commands from the Internet.  

58. (PREVIOUSLY PRESENTED) The irrigation-control apparatus of claim 1, wherein the software included in the solenoid-valve actuator is capable of determining the status of an end-device, including: the battery voltage of a solenoid-valve actuator; and the most recent pulse sent.  

9. (PREVIOUSLY PRESENTED) The irrigation-control apparatus of claim 1, wherein the software included in the solenoid-valve actuator is capable of sending updates to the Internet regarding the status of a solenoid-valve actuator, thereby enabling a user to view status data in an app.  

10. (PREVIOUSLY PRESENTED) The irrigation-control apparatus of claim 1, wherein the software included in the solenoid-valve actuator is capable of commanding the solenoid-valve actuator to automatically deactuate a wire-connected solenoid subsequent to a software identifying a low-battery voltage within the solenoid-valve actuator.  

11. (PREVIOUSLY PRESENTED) The irrigation-control apparatus of claim 1, wherein -4-the software included in the solenoid-valve actuator is capable of preventing a solenoid- valve actuator from executing any actuation commands subsequent to a software identifying a low-battery voltage.  

512. (CURRENTLY AMENDED) The irrigation-control apparatus of claim 1, wherein the software included in the solenoid-valve actuator is capable of enabling configuration of a duration of the electrical pulse that is sent from [[a]] the solenoid-valve actuator to [[a]] the solenoid valve to actuate the solenoid valve.

13. (CANCELED)

14. (CANCELED)

15. (CANCELED)

16. (CANCELED)

17. (CANCELED)

Allowable Subject Matter
	Claims 1-3 and 5-12 are allowed. Applicant has incorporated previously allowed claim 4 into independent claim 1, as well as rewritten claim 6 into independent form.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442